Mr. Justice Todd, Jr.,
dissenting in part.
I concur in the opinion of the Court insofar as it concerns and decides the cases of the first five employees.
I dissent as to the decision on the remaining two employees, pages 12 to 17 of the opinion.
In the opinion of the Court it is stated:
“. . . We also realize that our conclusion means in effect that the company was- required not only to ascertain the contents of Article XII of the union regulations but also to determine that it was invalid and therefore that the oral resignation of these two employees prior to the execution of the agreement was valid ...”
And at page 17:
“. . . . Although in the overwhelming majority of the cases an employer may rely on a union regulation, he cannot , in a case involving maintenance of membership take refuge in a regulation as palpably invalid as Article XII.”
*353In' the first place, no authority is cited upholding the conclusion that it is the duty of the employer, under the rule that he should make a reasonable investigation before discharging a workman on request of the union, in a ease of maintenance of membership, to determine on his own responsibility the validity or nullity of the different provisions of the union regulations. Nor have I been able to find any case or authority upholding such conclusion.
The rule, as pointed out in the opinion of the Court, is entirely to the contrary, that is, that the employer can not interfere with the internal affairs of the union. Much less can he, in my judgment, determine on his own account that a provision of the union regulations is void.
The case of Rivera v. Labor Relations Board, 70 P.R.R. 320 and the citations made at pages 332-3 to the effect that “. . . situations may arise in which the employer is not bound to comply blindly with the petition of the Union, and if it does, it engages in an unfair labor practice. This.is specially so when the employer is or may be aware that the action of the Union in not admitting or expelling a member has been in violation of the rights of laborers recognized by the Labor Relations Act. . . ”, is no authority to support the conclusion of the court in this case. None of the cases cited .in support of the above-copied statements 1 uphold such conclusion. It is clear from an examination thereof that they refer to a situation of facts and legal interpretations entirely different from the instant case.
It is one thing to say that in a particular case or situation the employer is not bound to comply, without first investi*354gating if it is proper, with the request of the Union for discharging an employee, as is decided in connection with the other five employees and I agree, and quite another to impose on the employer the duty to assume the risk of deciding in advance whether certain provisions of the union regulations are valid or void — when it is the Labor Relations Board which is vested with the power to determine whether the employer or the union has committed any unfair labor practice, Rivera v. Board, supra.
To vest that power on the employer is to place him in a position which will inevitably increase the disputes between employers and employees, which is precisely what the Labor Relations Act sought to avoid. I consider that, in accordance with the Act, employers cannot interfere with the internal affairs of the unions and that, consequently, they are justified in assuming the validity of union regulations until they are declared void by the Labor Relations Board or by the courts of justice.
I believe that the rule laid down in this case is not justified by statute nor by judicial precedents, and that therefore, it is unnecessary and self-defeating.
As to the remaining two workers, the decision of the Board should be reversed.

 Said cases are the following: Local No. 2880, etc. v. National Labor Relations Board, 158 F.2d 365 (C.C.A. 9, 1946), certiorari granted in 331 U.S. 798 and dismissed on motion of petitioner in 332 U.S. 845; Wallace Corp. v. Labor Board, 323 U.S. 248; National Labor Relations Board v. American White Cross Lab., 160 F.2d 75 (C.C.A. 2, 1947); Colonie Fibre Co. v. National Labor Relations Board, 163 F.2d 65 (C.C.A. 2, 1947); Steele v. L. & N. R. Co., 323 U.S. 192 and Tunstail v. Brotherhood, 323 U.S. 210 and Annotations in 95 A.L.R. 10; 160 A.L.R. 918; 166 A.L.R. 356; 97 A.L.R. 609, and 172 A.L.R. 1351.